         Case: 1:18-cv-06697 Document #: 1 Filed: 10/02/18 Page 1 of 6 PageID #:1

                                                                                         RECEIVED
Orerron },larie Phillips
FCI l{aseca Res 45209'424                                                                    00T - 2 tmtl^u
P0 Box 1731
Waseca MN 56093
                                                                                       Euffi?ffiBBffi.,*
               UNITED STATES DISTRIST COURT NOBTHMN              DISTRISI LLINOIS
Cherron Marie    Phillips                                     1:18-cv{5697
        Petitioner
                                                              Judge Edmond E. Chang
V.                                                            Magisfrate Judge Mary M. Rowland
                                                              PC10
tr{arden FCr   waseca
        Respondena                                                             of   Habeas Corpus
                                                                       "rit
                                                 Petitriion
      Petitioner Cherron Marie Phillips, hereinafter, petitioner suhnits her duly
affirmed petition for Writ of Habeas Corpus as executed before the clerk who
administers oaths for vbrification of              aII    statements under penalty       of per$ury and
to state    ufuy the rirrrit should issue.

        The statutes    of the United States declare that the Supreme Court and the district
courts shall haveapower to issue writs of habeas corpus; that application for the
writ shall be made to the court or justice or judge authorized to issue the same
by complaint in writing, under oath, signed by the petitioner setting forth the
facts concerning his detention, in             rr&rose   custody he   is   And by   virtue of what claim
or authority, if       known. The Court,       or justice or judge "shall forthwith award               a

writ of habeas corpus, unless it              appears from the   petition itself that the party
is not entitled thereto."
        Petitloner    nol^/   affirms this application for writ of          habeas corpus    in   the
f   ollowing terms:
      "Your petitioner, Cherron Marie PHillips represents and states to this honorable
court that she is restrained of her liberty and is unlawfully imprisoned at
Eederal Cortii:cti,onal        Institution,   ['/aseca Minnesota   by the     Warden   of said institution."
      "That cause of said restraint according to the best                  of the knowledge and
belief of your petitioner is allegedly retaliating against a federal official                           by
        Case: 1:18-cv-06697 Document #: 1 Filed: 10/02/18 Page 2 of 6 PageID #:2



false claim on account of official duty, but that said restraint is unconstitutiional
and she    is entitled to legal enlargement."
       'Your relator states she was not properly adjudicated."
       "On June    18, 20L4, by judge order, petitioner was detained and determined to
pose danger     to the comnn:nity relating to her filing          documents   in both this court
and   in the Court of Appeals."
       'Your petitioner.:states that freedom of speech and freedom to petition the
goverrrnent    for a redress of greivance        have been upheld as a   constitutionally protected
activity against infringement; And that the First Amendment guarantees of freedom
of speech and of the press prohibits a public official from recovering damages for
a defamatory falsehood relating to his official conduct unless he proves that the
statement was made with knowledge            that it   was faIse.,'

       "Your   petitioner further states that the charged act cited in the indictment,
sentence, conrnitment and the  like, held by the warden was not available around
March 20L4t prior to this sentence, as a bill deposited in the public Archives as

a bill that passed Congress, and is incornplete and irupeached as an "act of Congress'.",
      "Your petit.ioner states her sentence is illegal in that no citizen shall be
detained or imprisoned except pursuant to an ract of congresst."
       'Your petitioner avers that she
                                     is neither a ciLizen nor a resident of Minnesota,
but a citizen of Cook County, Itlinois and as such should be returned thereto by
this honorable court for further proceedings if necessary"
     "Your petitioner avers that habeas corpus proceedings are not ttcivil actionstl
for the purpose of the Prison Litigation Reform Act filing fee provisions and has
suhnitted a BP-199 in the amount of $S.00 which is the fee for instituting a writ
of   habeas corpus." (Annexed        to this petition     Form BP-199 Encumbrance No. 30gg)
       I^/[{EREFORE,   petitioner   moves   this honorable court to grant a writ of     habeas
corPus, and that she be discharged without delay from such rirnconstitutional
i-ncarceration after proper hearing          in said court..'
          Case: 1:18-cv-06697 Document #: 1 Filed: 10/02/18 Page 3 of 6 PageID #:3




                                       Verification
      I               Phillips declare under penalty of perjury under the laws of
          Cherron Inlarie
 The Untted States of America that I have first hand knowledge hereto and to the
 best of my knowledge and belief all r,mtters are tnue and correct. Executed on
 this September 21,    2078
                                                      ,,&hh@
                                                        Cherron Marie   Phillips
                                                        A11 Rights Reserved

                                        Acknowledgement

      On  this date in Waseca Minnesota, Cherron l4arie Phillips wkro is known and
 identified to me, appeared and executed the foregoing of her own frees wiII duly
 affirmed under penalty of perjury. Done this Sep
                                                       H.^dt
                                                      FCI   WASECA

                                                                           SARAI{AI{NEWHIIESIrT
                                                                              t{obry Pu0tetfhnee
                                    Certificate of Service                 Ircotlnrlia|En}t Jfrtt,zm
      Ihis is to certify that I have serrzed a true and correct copy of the foregoing
 "Petition for tfrit of Habeas Corpus" to the fo,Ilowing addresses by placing the same
 in a sealed envelope bearing sufficient postage frir delivery via the United States
 Postal Service by legal mail provided at FCI Waseca On September 24, ZOLB

United States    District   Court                           Angel M Krull, AUSA
Attn Clerk of Court                                         219 South Dearborn 5hh Fl.
219 South Dearborn 20th       Fl.                           Chicago Illinois 60604
Chicago Illinois 60604
"Litigation is   deemdd FILED at the time it   was   delivered to prison authorities."
Houston    v. tack 487 U,SS-2G6 (1999)
                                                  By:/s/ Cherron Marie Phillips
                       Case: 1:18-cv-06697 Document #: 1 Filed: 10/02/18 Page 4 of 6 PageID #:4



Date: 09121 /2018                                                                                                Location:    WAS

Time: 12:00:59 PM
                                   UNITED STATES DEPARTMENT OF JUSTICE
                                          FEDERAL BUREAU OF PRISONS
                                  Request for Withdrawal of lnmate's Personal Funds

 wAs-c-A, 45209424 - PHILLIPS,                        CHERRON

                                                                   Encumbrance      No.:   3088




                         -iccountlthe
 Ptease charge   to ffiYi,i::.        sum of S5.00 and authorize the same to be paid to:
                           ''' ",,,
                                 't'   -';;r'i"."""
 Contact/FMIS Certification:.7\ddriiss
 Court, Clerk Of
 219 S DEARBORN ST
 US   District Court
 CHICAGO
 tL 60604
 United States



  Purpose: Court Fees
 Check Memo: Writ       of Habeas




                                                                  452094:24   .   PHILLIPS, CHERRON
                                                                  (lnmate Register No./Name)




   (Signatirre of Approving Official)




   (Signature of Deposit Fund Tech)                               (Payment #)



  The inmate's personal account has been charged in the amount indicated above.




                                                                                                  BP   - 199.045 - Jan 2008
18-cv-06697 Document #: 1 Filed: 10/02/18 Page 5 of 6 Pa




         wt
         rA.
         i#iFI
         '"+
         tI
                         Ir,i

                      -.4.r.ri
                        :_'
         ,rl            tl,
         $${                         ru
                                                                           F\.3
                                                                           G
         f#=
         d-+rl--
                                                       \.
                                                       r.'\       .
                                                                           c.:
                                                                           ;J
         =:u
                                     =
                                                       2?*
         :H
          :=
                                     rfr               f.c--

                                                         (':'.v
                                                            -?
                                                                              I




                                                       :-
         -:E
         '--
         :4                           l-l
                                                       -r-   ff.
                                                       o,o_x::                              {p
                                                                                            iii
                                                                                            l.-l
                                      E            =   EE g'i6                              r::j
          4
         ':=                                       BEEd:E
                                                      =
                                                                                            iil
                                                                                            'r{
              I                                                                               I
              4
                                            "P-'EE--,q
                                            arA        Ll\
                                               ol- ul ED-
                                            i-\J
                                                                  P        Vv)              ..3'
                                                                                            il
         l----
          -                            -
                                       =
                                            N*59o
                                            $9b3ca='E
                                                                           8E               iii
                                            chOZellOl                                       ii
                                            O                                               rii
                                            N
                                            ro
                                            $
              --F
                                                                      -,i-
                                                                      v-.
                                                                  .S
                                                                      .f

                                                                                  \
                    L
                  6


                   -=                                                                 ,q
                  'rt            +
                                 :
                                                                                      1

          ,z_
          rt-,L.                 1

         i Y                     =o[i
         i $ I{?                                                                      'o
                                                                                      LJ'
                                                                                      q)
                                                                                      .J
         -F -ET       DE                                                          )
                  9
   {t:
                  U
18-cv-06697 Document #: 1 Filed: 10/02/18 Page 6 of 6 Pa


                      4:
                   -)----
                   t-r
                   <4:-
                   ?r:---
                   i----
                   O---:
                    -o----:
                    b4--:
                     D---
                       :




                                  f*...
                                "-?d
                                SS-
                                   s BtHt
                                       s(O 'ii @
                                       ogE t
                                        BghJt)
                                        C-ai !
                                          Fg      (o
                                          =r!o-
                                          _t+
                                          Hm
                                          te
                                          aq
                                          =6
                                          no
                                           {
                                           6
                                           o
                                           =
